Citation Nr: 0506485	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
testicle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for 
residuals of a right testicle injury.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran alleges that in or around 1954 to 1956, he 
sustained a compression injury to his right testicle during 
active duty while stationed in Japan when the truck he was 
riding in broke its axle and tossed him against the vehicle 
dashboard and control levers.  The veteran testified that an 
abnormality of his penis and scrotum consistent with this 
history of injury was noted on his separation examination.  
However, VA could not obtain his service medical records and, 
after an extensive search by the National Personnel Records 
Center (NPRC), they were presumed lost in the 1973 fire at 
the NPRC's record storage facility in St. Louis, Missouri.  

In a January 2000 statement from the veteran's private 
physician, M. R. H., M.D., and an October 2001 VA examination 
report, the veteran's right testicle was noted to be smaller 
and atrophied as compared to the left testicle.  There was 
also a deformity of the penis observed that was attributed to 
Peyronie's disease.  Although both the VA physician and Dr. 
H. noted that the veteran had reported a history of a right 
testicle injury due to an in-service truck accident, neither 
doctor offered a definitive opinion that either linked or 
disassociated the aforementioned diagnoses to the alleged 
injury.  In view of the fact that the veteran's service 
medical records are lost and presumed destroyed, the Board 
finds that a more definitive and unequivocal nexus opinion 
should be obtained to resolve the issue on appeal.  The case 
is therefore remanded for a VA examination to achieve this 
end.  See Charles v. Principi, 16 Vet. App. 370 (2002).

1.  The veteran must be scheduled for a 
VA medical examination by the 
appropriate specialist to determine the 
nature and etiology of any right 
testicle disorder found.  All tests 
deemed appropriate by the examiner 
should be performed.  All pertinent 
symptomatology and findings, to include 
any evidence of scar(s), should be 
reported in detail.  The veteran's 
claims folder must be reviewed in 
conjunction with the examination.  
Following the examination, the VA 
physician must provide an opinion as to 
whether any testicle disorder found, to 
include any findings of an atrophied 
right testicle or Peyronie's disease, is 
related to the veteran's military 
service, with a rationale for all 
opinions provided and answers to the 
following questions:

(a.)  Is any right testicle 
disorder found consistent with an 
old crushing injury of the type 
reported by the veteran to have 
occurred approximately 50 years 
ago?

(b.)  Is any Peyronie's disease 
found, or any penile deformity 
found, attributable to an old 
traumatic injury to the genitals 
of the type reported by the 
veteran to have occurred 
approximately 50 years ago, 
either as a direct result of the 
traumatic injury or secondary to 
a crushing injury of his right 
testicle?

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for 
residuals of a right testicle injury must 
be readjudicated.  If the benefit sought 
on appeal remains denied, a Supplemental 
Statement of the Case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 72 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

